DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2021 has been entered.
In the amendment dated 9/14/2021, the following has occurred: Claim 1 has been amended; Claims 10-11 have been canceled.
Claims 1, 3, 5-9, 12-19 are pending, and are examined herein.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This amendment was authorized by Whitney Remily in a telephone call on 11/11/2021. 
The application has been amended as follows: 
Claims 7, 18 and 19 have been canceled


Allowable Subject Matter
Claims 1, 3, 5-9, and 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 has been amended to require 1) wherein the inorganic material is present in the dispersion in an amount of 10-20% by weight, 2) wherein the dispersion forms “slurry particles, which comprise a dispersion resin layer Hyun teaches greater weight % inorganic material at smaller particle sizes (see the examples), and is silent on the sedimentation rate. US 2018/0219210, with the same assignee as the present invention, teaches an electrode slurry dispersion with a sedimentation rate of roughly 0.9 microns/sec (para 0090), but this reference is not directed towards a solids dispersion for a separator coating with the claimed components, and is not available as prior art. The prior art of record does not appear to teach or render obvious the claimed combination of method steps, including the three limitations above in combination with the claimed dispersion resin having a cyano group. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723